Citation Nr: 0031014	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-17 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) death pension benefits, 
calculated in the amount of $16,204.00, was timely filed. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 and 
January 1946.  He died in July 1971.  The appellant is the 
veteran's surviving spouse, who began receiving VA death 
pension benefits effective from January 1972. 

This appeal arose from a December 1998 determination by the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) in Chicago, Illinois, which denied the 
appellant's request for waiver of recovery of an overpayment 
of death pension benefits on the basis that the appellant did 
not submit a timely request for waiver of the overpayments.  


FINDINGS OF FACT

1.  The appellant was notified in January 1997 of an 
overpayment of death pension benefits and of her appellate 
rights. 

2.  A request for waiver of recovery of the indebtedness was 
received in November 1998, more than 180 days after the 
notice of the indebtedness.  


CONCLUSION OF LAW

The request for waiver of overpayment of death pension 
benefits in the amount of $16,204.00 was not timely filed.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered: (1) if it is made 
within 2 years following the date of a notice of indebtedness 
issued on or before March 31, 1983, by VA to the debtor, or 
(2) except as otherwise provided herein, if it is made within 
180 days following the date of a notice of indebtedness 
issued on or after April 1, 1983, by VA to the debtor.  The 
180 day period may be extended if the individual requesting a 
waiver demonstrates to the Chairperson of the Committee on 
Waivers and Compromises that, as a result of an error by 
either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  See 38 C.F.R. § 
1.963(b); see also 38 U.S.C.A. § 5302(a).

The appellant was notified in January 1997 of overpayment of 
death pension benefits in the amount of $16, 204.00, and of 
her appellate rights.  The appellant does not contend 
otherwise.  A request for waiver of recovery of the 
indebtedness was not received from the appellant until 
November 1998, more than 180 days after notice of the 
indebtedness.  

In a letter from the appellant (initially dated October 23, 
1998, with the annotation of "1st copy sent in" and then re-
dated November 24, 1998, with the annotation "2nd copy sent 
in") she stated that,

This letter is to request that the amount 
referred to in the attached letter be 
discharged due to the extreme hardship it 
would cause to repay it.

My total retirement income amounts to 
$1,033 per month and I am under a 
doctor's care for asthma and seizures 
that require a good deal of my financial 
resources.  Also, I was forced to take 
chapter 7 bankruptcy in February of 1996.

By letter dated in December 1998, the RO advised the 
appellant that her request for waiver had been denied for 
failure to file a timely application.

In the appellant's Notice of Disagreement she indicated that 
she did not understand how this amount was arrived at and the 
"timing decision for declining the requested waiver sent 
October 23, 1998."  In her Substantive Appeal the appellant 
essentially asserts that she was unable to make a timely 
request for waiver of recovery of the overpayment because she 
was "virtually incapacitated for a period of years" and was 
relying on others to conduct her daily affairs.  She 
requested that her request dated October 23, 1998 be 
considered timely.

While the appellant asserts that she submitted a request for 
a waiver of recovery of the overpayment in October 1998, the 
record reflects that the VA did not receive the request until 
November 1998, consistent with the second date on her October 
1998 correspondence.  However, even if the request for waiver 
were received in October 1998 as contended by the appellant, 
rather than November 1998, it would still have been received 
more than 180 days after the January 1997 letter to her which 
informed her of the amount of the indebtedness and of her 
appellate rights, including the time limit for filing a 
request for waiver of recovery of the overpayment.  In this 
regard, the appellant does not contend that the January 1997 
letter was not received, but rather that others were 
conducting her daily affairs due to her incapacity.  
Therefore, notice was provided to the appellant at her 
address of record with the VA, and at most, others acting on 
her behalf did not take the action in a timely manner.

In any event, an indicated above, the law as enacted by 
Congress does not, under circumstances contended by the 
appellant, permit consideration of a waiver request receiver 
more than 180 days after notification of the debt.  The Board 
is bound by the controlling statute in this case, 38 U.S.C.A. 
§ 5302, governing timeliness of request for waiver of 
overpayment.  For these reasons, the Board finds that the 
appellant's claim is without legal merit, and must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

A request for waiver of recovery of an overpayment of death 
pension benefits in the amount of $16,204.00 was not timely 
filed, and the appeal is denied.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



